Citation Nr: 0527543	
Decision Date: 10/12/05    Archive Date: 10/25/05	

DOCKET NO.  04-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial increased rating for tendonitis 
and bursitis of the left shoulder, currently evaluated at 
20 percent.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in which the RO denied service connection 
for bilateral hearing loss and granted service connection for 
tendonitis and bursitis of the left shoulder with an assigned 
evaluation of 20 percent.  The veteran, who had active 
service from October 1968 to October 1970, appealed the 
denial of service connection and the assigned rating for his 
left shoulder disability to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's hearing loss did not manifest in service, 
was not manifest to a compensable degree within one year of 
service, and is not shown to be etiologically related to the 
veteran's military service.  

3.  The veteran's service-connection tendonitis and bursitis 
of the left shoulder is productive of limitation of motion 
that more nearly approximates limitation of motion of the arm 
to 25 degrees from side on repetitive use.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).

2.  The schedular criteria for a 30 percent disability 
evaluation for tendonitis and bursitis of the left shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 
4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in December 2003.  This 
letter, provided to the veteran prior to the decision on 
appeal, notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to the claim.  

Thereafter, the veteran received the April 2004 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his hearing loss claim was denied 
and his left shoulder disability assigned a 20 percent 
evaluation.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA audiological 
examination and a VA shoulder and joints examination that 
addressed the medical questions presented in this case.  
Neither the veteran nor his representative have made the RO 
or the Board aware of any other evidence that needs to be 
obtained in connection with the veteran's claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

B.  Service Connection for Bilateral Hearing Loss 

The veteran contends he is entitled to service connection for 
bilateral hearing loss that either manifested in service or 
within one year following separation from service.  His 
October 1968 service induction examination reported no 
complaints, treatment or diagnosis of hearing loss.  The 
veteran was administered an audiological examination at that 
time that revealed the following puretone thresholds, in 
decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
25
LEFT
5
10
15
N/A
10

Thereafter, in September 1970 the veteran underwent a 
separation examination.  In the Report of Medical History 
portion of the examination, the veteran marked the answer 
"no" in response to the question of whether he experienced 
hearing loss.  His separation from service audiological 
examination revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
10
10
10
10
10

In November 2003, the veteran submitted a service connection 
claim for tinnitus and bilateral hearing loss.  Thereafter, 
the veteran was afforded a VA audiological examination in 
March 2004.  The examiner, Chief of the Audiology and Speech 
Pathology Department at a VA Medical Center (VAMC), reviewed 
the veteran's claims file and reported that the veteran's 
audiological evaluations performed upon enlistment and 
separation from service revealed normal hearing bilaterally.  
The examiner obtained a history from the veteran, in which he 
reported that he was involved in combat and heavy weapons 
fire in service.  Audiological testing revealed the following 
puretone results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
65
LEFT
15
10
20
15
45

The examiner reported that the veteran's testing in the right 
ear revealed normal hearing in the low frequencies with a 
mild to severe loss in the high frequencies.  Testing in the 
left ear revealed normal hearing in the low frequencies with 
a moderate loss in the high frequencies.  Utilizing the 
Maryland CNC word list, the veteran had speech recognition 
scores of 94 percent in the right ear and 98 percent in the 
left ear.  The examiner diagnosed the veteran with a mild to 
severe high frequency sensorineural hearing loss with 
subjective tinnitus.  She stated that since the veteran's 
hearing was within normal limits upon separation from 
service, it was not likely the veteran's hearing loss was 
precipitated by military noise exposure.  

In an April 2004 rating decision, service connection for 
bilateral hearing loss was denied based upon the veteran's 
service medical records and March 2004 audiological 
examination.  In a May 2004 Notice of Disagreement, the 
veteran's representative asserted that the veteran's hearing 
examination [in service] did not measure speech recognition 
and that the veteran's hearing loss claim was made because of 
the veteran's difficulty with speech recognition.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2004).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to the veteran's claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385 (2004). 

The evidence shows the veteran's hearing loss constitutes a 
current disability for VA purposes.  His right ear has a 
puretone decibel loss of 40-or-above at the 2000, 3000 and 
4000 Hertz ranges.  His left ear has a decibel loss of 45 at 
the 4000 Hertz range.  However, the record contains no 
competent evidence which demonstrates that the veteran's 
impaired hearing is a result of service.  A hearing loss for 
VA purposes is not shown in service or manifest to a 
compensable degree within one year of service discharge.  In 
this regard, neither the veteran's service induction 
examination nor his separation examination shows that the 
veteran had hearing loss.  The March 2004 VA examiner clearly 
stated that the veteran's hearing on separation from service 
was within normal limits.  And, the veteran himself reported 
as much at the time of his separation examination.  

Additionally, no medical nexus has been established between 
the veteran's currently diagnosed hearing loss and his time 
in service.  The only medical opinion regarding the veteran's 
hearing loss, the March 2004 VA examination, reported that it 
was not likely the veteran's hearing loss was precipitated by 
military noise exposure.  This report is not only persuasive 
and credible, but is uncontroverted.  While the veteran 
argued error in his July 2004 VA Form 9 based upon the case 
of Hensley v. Brown, the holding of Hensley is 
distinguishable from this case because of the absence of a 
medical opinion or evidence causally connecting the veteran's 
impaired hearing to his time in service or within one year of 
his separation from service. Hensley v. Brown, supra at 164 
("the evidence supporting a claim for direct service 
connection for a right-ear hearing disability manifested many 
years after service includes . . . private physicians' 
reports stating that the veteran's hearing loss was probably 
due to noise trauma, including exposure to jet-aircraft noise 
during service").  For these reasons, the Board finds that 
service connection is not warranted for bilateral hearing 
loss.   

C.   Increased Rating for a Left Shoulder Disability

In November 2003, the veteran submitted a service connection 
claim for a left shoulder condition that he contended was due 
to his service-connected right shoulder disability.  He was 
afforded a VA joint-shoulder examination in March 2004, 
during which he stated that his left shoulder problems began 
in the year 2000 as a result of overuse.  The examiner 
reviewed the veteran's claims file and obtained a history 
from the veteran, including that the veteran reported being 
right-handed.   The examiner noted that the veteran did not 
have any operations on his left shoulder, and that he fell 
off of a horse in November 2003 and injured his left 
shoulder. Otherwise, the examiner could find no other entries 
regarding left shoulder problems in the veteran's claims 
file.  

During the March 2004 VA joint-shoulder examination, the 
veteran complained of constant pain, weakness, and stiffness 
in his left shoulder.  He reported that he experienced flare-
ups with repetitive use that occurred daily and had 
difficulty putting his hands and arms over his head.  While 
the veteran stated that he did not miss time from work, his 
left shoulder was painful and he had difficulty lifting any 
weight.  These problems purportedly interfered with his job.  
The veteran did not use crutches, braces, canes or special 
shoes, but the examiner noted functional impairment occurred 
because the veteran had difficulty lifting weight and could 
not raise his left arm above his head.  

Physical examination revealed the left shoulder was 
moderately painful on motion and pain began at 45 degrees of 
abduction and forward flexion.  The examiner found no edema, 
effusion, instability, redness or heat about the left 
shoulder.  However, the veteran had weakness, moderate 
tenderness, and mild guarding of movement.  He ambulated 
without difficulty.  Forward flexion was performed from 0 to 
100 degrees and abduction from 0 to 95 degrees, with pain 
beginning at 45 degrees' forward flexion and abduction.  The 
examiner noted that the shoulder was quite tender just below 
the AC joint, posteriorly, but there was no soft tissue 
swelling, discoloration, effusion or crepitus.  Internal 
rotation was performed from 0 to 80 degrees and external 
rotation from 0 to 60 degrees, and these appeared also 
painful to do.

During the physical examination, the veteran performed three 
additional forward flexion exercises and two additional 
abduction exercises.  With forward flexion and repeated range 
of motion on use, pain began at 35 degrees.  The veteran 
could go to 85 degrees each time with moderate pain, mild to 
moderate weakness, and mild to moderate fatigability, but no 
incoordination.  With repeated abduction exercises, pain 
began at 30 degrees; and the veteran could go to 80 degrees' 
abduction each time with moderate pain, moderate weakness, 
and moderate fatigability but no incoordination.  The 
examiner noted that with repetitive use, the veteran's major 
functional impact included pain, fatigue, lack of endurance, 
and weakness, and the extent appeared to be moderate in 
severity.  The examiner reported the left shoulder condition 
interfered with the veteran's daily activities since the 
veteran had to limit his exertion.  While the examiner noted 
that there was limitation of function with repetitive use, he 
could not determine any additional limitation during flare-
ups because this could not be determined on the day of the 
examination.  Based upon the veteran's comments and his 
physical examination, the examiner opined that it would 
appear at least as likely as not that overcompensation 
secondary to favoring the right shoulder could easily be 
causing the veteran's left shoulder problems.  However, the 
examiner reiterated that there was no documentation in the 
claims file concerning left shoulder problems.

In the April 2004 rating decision, the RO granted service 
connection for tendonitis and bursitis of the left shoulder 
with an assigned evaluation of 20 percent effective 
November 13, 2003.  In a May 2004 Notice of Disagreement, the 
veteran's representative asserted that a higher initial 
rating was appropriate for the veteran's left shoulder 
disability since the veteran is in constant pain and his 
range of motion varies on any given day.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The veteran's left shoulder disability has been evaluated 
under Diagnostic Codes 5019 and 5201.  Diagnostic Code 5019 
sets forth the criteria for evaluating the severity of 
bursitis.  This code provides that bursitis should be 
evaluated based upon limitation of motion, as degenerative 
arthritis.  The severity of degenerative arthritis is 
evaluated under Diagnostic Code 5003, which provides that 
degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The appropriate limitation of motion Diagnostic Code in this 
case is Diagnostic Code 5201, which governs ratings of 
impairment for limitation of motion of the arm.  It provides 
for the assignment of a 20 percent evaluation if the motion 
of the arm (as a minor extremity) is limited at shoulder 
level or if the motion is limited to midway between the side 
and shoulder level.  A 30 percent evaluation is assigned if 
the motion of the arm is limited to 25 degrees from the side.  
The Board notes that 30 percent is the maximum evaluation 
provided under Diagnostic Code 5201 for the minor extremity. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The veteran's March 2004 VA examination noted decreased 
forward flexion and abduction in the veteran's range of 
motion in his left shoulder and arm. See 38 C.F.R. § 4.71, 
Plate I (2004).  Further, the examiner noted that all ranges 
of motion were accompanied by pain.  The veteran had forward 
flexion to 45 degrees with pain and abduction to 45 degrees 
also with pain.  Based on this part of the examination alone, 
the Board is unable to conclude that the motion of the 
veteran's left shoulder is limited to 25 degrees from the 
side as is contemplated by the next higher evaluation of 30 
percent under Diagnostic Code 5201.  

However, in addition to the criteria listed in Diagnostic 
Code 5201, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, supra.  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition that is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement." 38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion, since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991). 

In order to warrant a rating in excess of 20 percent with 
consideration of the provisions of 38 C.F.R. § 4.40 and 4.45, 
the record would have to contain some objective evidence of 
additional functional impairment due to such factors as pain 
and fatigability that would warrant a higher evaluation under 
Diagnostic Code 5201.  In this case, the veteran was examined 
after repeated use of the left shoulder.  After such use, the 
examiner noted that the veteran's major functional impact 
included pain, fatigue, lack of endurance, and weakness; the 
extent of which appeared to be moderate in severity.  With 
forward flexion and repeated range of motion on use, pain 
began at 35 degrees.  With repeated abduction exercises, pain 
began at 30 degrees.  The examiner reported this pain and 
exertion affected the veteran's usual occupation and daily 
activities.   

The examiner could not specifically determine any additional 
limitation due to flare-ups during the examination.  However, 
he noted that there was limitation of function with 
repetitive use, and that it would appear at least as likely 
as not that overcompensation secondary to favoring the right 
shoulder could easily be causing the veteran's left shoulder 
problems.  While the examiner gave an alternative finding 
based upon lack of documentation in the file, the RO found 
that the veteran's left shoulder problems were secondary to 
his service-connected right shoulder disability.  
 
After reviewing the March 2004 examination findings in 
conjunction with the entire evidence of record, the Board is 
of the opinion that while the veteran's symptomatology may 
not be reflective of the criteria for a 30 percent evaluation 
absent repetitive use testing, it is more severe than a 20 
percent evaluation when one considers the veteran's 
symptomatology after such testing, the limitation of function 
with repetitive use and the finding that the veteran had pain 
at 35 degrees forward flexion and at 30 degrees with 
abduction after repeated use. See DeLuca v. Brown, supra.  
The rating criterion provides that if two evaluations are 
potentially applicable, the higher evaluation should be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's symptomatology more nearly approximates a 30 
percent rating rather than a 20 percent rating. See 
38 C.F.R. §§ 3.102, 4.7.   

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, supra at 593, including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  In this case, there has been no showing by the 
veteran that his left shoulder disability has necessitated 
frequent periods of hospitalization.  While there has been a 
showing that the veteran's left shoulder disability has 
resulted in some interference with his employability, this 
factor was taken into consideration in granting the rating 
increase pursuant to 38 C.F.R. § 4.7 and DeLuca v. Brown.  
The Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Thus, the Board finds that there is no competent evidence in 
support of an increased rating evaluation pursuant to these 
provisions.   




ORDER

Service connection for bilateral hearing loss is denied.  

An initial disability rating of 30 percent for tendonitis and 
bursitis of the left shoulder is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


